SULLIVAN Judge
(concurring):
There is authority that might be construed to preclude a finding of guilty of aggravated assault if death does occur. See United States v. Davis, 2 USCMA 505, 511-12, 10 CMR 3, 9-10 (1953); see also United States v. Schreiber, 5 USCMA 602, 608, 18 CMR 226, 232 (1955); United States v. Craig, 2 USCMA 650, 655, 10 CMR 148, 153 (1953). To the extent such authority establishes a per se rule, it reflects adoption of a common-law distinction between a felony and a misdemeanor. The particular distinction, no longer recognized, permitted greater procedural rights for a person charged with a misdemeanor. Accordingly, conviction of a misdemeanor at a felony trial was considered unfair. See generally Clark and Marshall, A Treatise On The Law Of Crimes § 2.03 (6th ed. 1958); American Law Institute, Model Penal Code and Commentaries (hereafter ALI), Part I, § 1.07 at 130 n. 108. The modern view is that there should be no per se rule against instructions and conviction on the lesser-included offense of assault under a charge of murder. ALI, supra, § 1.07 at 133.
*114I read our authority, however, as focusing on the evidence presented in each case and the rational possibility of the members finding the lesser offense of assault with a dangerous weapon. See Schmuck v. United States, 489 U.S. 705, 109 S.Ct. 1443, 1450 n. 8, 103 L.Ed.2d 734 (1989). To this extent I agree with Judge Cox’ reliance on Keeble v. United States, 412 U.S. 205, 208, 93 S.Ct. 1993, 1995, 36 L.Ed.2d 844 (1973), and his assessment of the evidence of record. The nature of the evidence in this case did not preclude the members from being instructed on the assault-with-a-dangerous-weapon offense as well as the different homicide offenses. See United States v. Grey Bear, 883 F.2d 1382 (8th Cir.1989), cert. denied, — U.S. -, 110 S.Ct. 846, 107 L.Ed.2d 840 (1990); cf. United States v. Lincoln, 630 F.2d 1313, 1320 (8th Cir.1980). There was a basis in the record for the members to rationally find appellant only intended an offer-type assault of the victim. United States v. Lumpkins, 439 F.2d 494 (D.C.Cir.1970).